MEMORANDUM **
Brenda Lorena De Leon-Garcia, a native and citizen of Guatemala, petitions pro se for review of an order of the Board of Immigration Appeals summarily affirming the order of an immigration judge (“IJ”) denying her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Shah v. INS, 220 F.3d 1062, 1067 (9th Cir.2000), and we deny the petition for review.
Even if De Leon-Garcia established that she suffered past persecution, substantial evidence in the record supports the IJ’s conclusion that the agency rebutted the presumption of future persecution by introducing evidence of improved conditions in Guatemala. See Marcu v. INS, 147 F.3d 1078, 1081-82 (9th Cir.1998). The country report addressed De Leon-Garcia’s fear of harassment by guerilla members and the IJ conducted an individualized examination of De Leon-Garcia’s situation explaining that it was highly unlikely that guerilla members who abducted De Leon-Garcia in 1993, when she was working as a secretary for the Christian Democratic Party, would look for her ten years later.
Accordingly, the IJ’s denial of asylum is supported by substantial evidence. It follows that she does not qualify for withholding of removal. See Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 1001 n. 5 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.